Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION
This is the Final action for application #15/931218, Anti-Vibration Device For An Acoustic Device and An Audio Equipment Frame Having An Anti-Vibration Device, filed 5/13/2020.  Claims 1-4, 6-22 are pending, with claims 2,3,6-8,10,12,16,18,20, and 22 withdrawn. Claims 1,4,9,11,13-15,17,19, and 21 are hereby examined.  This Final Office Action is in response to applicant's reply dated 6/22/21. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.



Information Disclosure Statement
The information disclosure statement filed 4/7/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Therefore, the two Non-Patent Literature Documents that are office actions and not in English are crossed out and were not considered. Additionally, CN2037347974 was crossed-out since the Foreign Document Number listed on the IDS is incorrect. The document should not end with the numeral 4.
The information disclosure statement filed 4/7/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Therefore, CN202038226 has not been considered. It appears that two copies of another Foreign document were submitted.
 The remaining documents were considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show numeral 36 as a “hook portion”. Numeral 36 in Figure 8 appears to be pointing to a rectangular block, which would not be considered a “hook”. There is additional structure depicted above and to the right of the rectangular block, and per Applicant’s response, the entire structure above and to the right of the rectangular block is considered the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Specification
The disclosure is objected to because para [0062] discusses the lower portion of the second stress frame as having two “inwardly extending hook portions”. However, numeral 36 as depicted in Figure 8 does not depict a “hook” and is therefore unclear. The Examiner suggests removing the term “hook”.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 11, 14, 15, 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding Claim 4:
	-It is claimed that the first elastic stress frame comprises a “linear strip shape”. This is indefinite since a “strip” does not have a designated distinct shape.	

	Regarding Claims 11 and 21:
	-It is claimed that the stress frames are “fastened onto the outside of the sound equipment”. However, the original claims are drawn to the anti-vibration device itself, 

Regarding Claim 14:
	-The phrase “a side” makes it unclear what element is being referred to. The Examiner suggests adding the phrase ---of the second stress deformation portion--- directly after the phrase “a side”.
	-With respect to the phrase “the extending direction of a second support portion of the second elastic stress frame”, there is no antecedent basis for “the extending direction”, and the phrase “a second support portion” makes it unclear if referring to the support portions already claimed. The Examiner suggests the following amendment:
	[[the]] an extending direction of [[a]] the second support portions of the second elastic stress frame.

	Regarding Claim 15:
	-It is unclear if the phrase “a connection bolt” is referring to the same connection bolt already claimed in claim 13. The Examiner suggests ---the connection bolt---.

	Regarding Claim 17:
	-It is claimed that the second support portions comprise “inwardly extending hook portions”. However, this is unclear since Figure 8 appears to have much more structure 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 6,254,070 (Runge).

Regarding Claim 1, Runge teaches an anti-vibration device for sound equipment, comprising:
 a first elastic stress frame (20; col 3, ln 56-62) configured to apply a fastening pressure to the sound equipment (via fastening to the equipment with a fastener 30 through the upper bore 15; Figure 1; col 2, ln 24-27, ln 42-49) and reduce a consonance, a resonance, and a degree of distortion of the sound equipment (due to dampening vibration), the first elastic stress frame comprising a stress deformation portion (10) and a plurality of first support portions (6/8;12/14), the first support portions 
Runge does not specifically teach using the anti-vibration device with sound equipment, however the Examiner notes that the sound equipment itself is not given patentable weight since not positively claimed and since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Runge teaches that the anti-vibration device is used in applications involving equipment of a sensitive nature, such as electronic equipment (col 1, ln 13-17; col 2, ln 24-27), and that adapting the device to a particular application would involve selection of the specific material, thickness, and length of the device (col 3, ln 52-55). Sound equipment is electronic equipment and therefore the device of Runge would be capable of being used with sound equipment.

Regarding Claim 4, as best understood, Runge teaches the anti-vibration device according to claim 1, wherein the first elastic stress frame comprises a linear strip shape (10 is a linear strip as shown in Figure 2), and the first support portions (6/8;12/14) are located at both ends that form the linear strip shape of the first elastic stress frame (as depicted in Figure 1).

Regarding Claim 11, as best understood, Runge teaches the anti-vibration device according to claim 1, wherein the first elastic stress frame is fastened onto the outside of the sound equipment (via upper screws 30; col 2, ln 24-27, ln 42-49).  The Examiner notes that the sound equipment itself is not given patentable weight since not positively claimed and since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 11, 13-15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,831,923 (Meldrum) in view of US 6,251,493 to Johnson et al. (hereinafter ‘Johnson’).

Regarding Claim 1, Meldrum teaches an anti-vibration device (Figures 6, 7, 21, 22), comprising:
 a first elastic stress frame (10d; Figures 6 and 7) configured to apply a fastening pressure to the sound equipment (via fastening to the sound equipment with a fastener through the bore 20; col 4, ln 58-60) and reduce a consonance, a resonance, and a 
Meldrum does not specifically teach using the anti-vibration device with sound equipment. The Examiner notes that while the anti-vibration device of Meldrum is not specifically used for sound equipment, the sound equipment itself is not given patentable weight since not positively claimed and since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Notwithstanding, Johnson, which is also drawn to an anti-vibration device for supporting equipment and reducing a consonance, a resonance, and a degree of distortion of the equipment (due to reduction of vibration; col 1, ln 20-22; col 4, ln 37-43; col 5, ln 52-56; col 6, ln 30-32; col 15, ln 35-42), further teaches that the equipment can be a variety of different types of equipment, including sound equipment such as CD assemblies (col 1, ln 13-17; col 6, ln 38-43). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the device of Meldrum could be used with sound equipment as taught by Johnson, since sound equipment is subject to vibrations.

	
Regarding Claim 9, as best understood, Meldrum and Johnson combined teach the anti-vibration device according to claim 1, but Meldrum does not specifically teach wherein the material of the first elastic stress frame is one selected from polymethylmethacrylate, polyacrylic acid, polyacrylate, polycarbonate, polystyrene, PE, PP, PET, PBT and ABS. However, this material group comprises well-known common acrylic and thermoplastic polymers. Additionally, Meldrum teaches that the stress frame may be made of “a suitable resilient material, as for example rubber, a rubber-like material or an elastomeric material” (col 4, ln 21-32) and that the material should have a “long useful life and can resist storage under all types of conditions, and also resist deterioration due to heat” (col 4, ln 29-32). Since those of skill in the art know that other than elastomers, most polymers are stiff and rigid, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art through routine experimentation and design to determine the “suitable material” or polymer that has some resiliency in order to be able to properly support the load, dampen vibrations, and resist deterioration in different conditions.  Additionally, Johnson further teaches that the selection of a specific material is determined by the particular application and set of conditions, such as temperature, frequency of vibration or shock, balance of damping and/or isolation, and specifically lists polycarbonates, polyacrylates, polystyrenes, and ABS materials as suitable for use as vibration attenuating materials (col 15, ln 11-19). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use one of the materials as taught by Johnson for 

Regarding Claim 13, Meldrum and Johnson combined teach the anti-vibration device according to claim 1, and Meldrum teaches further comprising a second elastic stress frame (lower 10d in Figure 21 or 22), the second elastic stress frame having a second stress deformation portion (col 3, ln 63-col 4, ln 6; col 10, ln 45-61) and second support portions (lower ends of each of the support portions are separated by 29 along the circumference of the device thereby creating support portions), the first stress deformation portion of the first elastic stress frame (10d upper; Figure 21 or 22) being connected to the second elastic stress frame (10d lower; Figures 21 or 22; col 7, ln 64-col 8, ln 33) by a connection bolt (col 4, ln 58-60 teaching using the bore for attachment; see Figures 24-28 depicting a connection bolt passing through the central bore).  

Regarding Claim 14, as best understood, Meldrum and Johnson combined teach the anti-vibration device according to claim 13, and Meldrum further teaches wherein the first stress deformation portion of the first elastic stress frame (upper 10d) is located on a side where the second support portions (end portions separated by 29)  of the second elastic stress frame (lower 10d) are located (Figure 22), an extending direction of the first support portions of the first elastic stress frame coinciding with the extending direction of a second support portion of the second elastic stress frame (see 

Regarding Claim 15, as best understood, Meldrum and Johnson combined teach the anti-vibration device according to claim 14, wherein the first stress deformation portion of the first elastic stress frame (upper 10d) is connected to the second stress deformation portion of the second elastic stress frame (lower 10d; Figure 22; col 4, ln 58-60 teaching using the bore for attachment; see Figures 24-28 depicting a connection bolt passing through the central bore).  

Regarding Claim 19, Meldrum and Johnson combined teach the anti-vibration device according to claim 13, Meldrum does not specifically teach wherein the material of the first elastic stress frame and the second elastic stress frame are one or a combination of at least two selected from polymethylmethacrylate, polyacrylic acid, polyacrylate, polycarbonate, polystyrene, PE, PP, PET, PBT and ABS. However, this material group comprises well-known common acrylic and thermoplastic polymers. Additionally, Meldrum teaches that the stress frame may be made of “a suitable resilient material, as for example rubber, a rubber-like material or an elastomeric material” (col 4, ln 21-32) and that the material should have a “long useful life and can resist storage under all types of conditions, and also resist deterioration due to heat” (col 4, ln 29-32). Since those of skill in the art know that other than elastomers, most polymers are stiff and rigid, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art through routine experimentation and design to 


Regarding Claims 11 and 21, as best understood, Meldrum and Johnson combined teach the anti-vibration device according to claims 1 and 13, and Meldrum further teaches wherein the first and second elastic stress frames are fastened onto the outside of the sound equipment (col 4, ln 59-61 teaching using the central bore for attachment).  The Examiner notes that the sound equipment itself is not given patentable weight since not positively claimed and since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).






Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments

With respect to the Applicant’s arguments based on the Drawings:
	The Applicant argues that the block and the elements to the right and above it, together, are considered the inwardly extending hook portion 36 which resembles a hook, and uses arrows to outline the hook shape, and further argues that Figure 8 clearly shows the sound equipment sitting atop the top portion of the hook. The Examiner has fully considered this but it is not persuasive. First, the structure to the right and above the block that numeral 36 is pointing to extends much more that the L-shaped arrows that the Applicant added, and therefore all of that structure does not in any way resemble a “hook”. Secondly, while one of ordinary skill in the art would be able to determine that the structure 36 is holding the sound equipment, it is not clear from Figure 8 which portion is actually contacting and holding the equipment. In an effort to further prosecution, since the shape and structure of the lower inwardly 

With respect to the Applicant’s arguments based on the Specification:
	The Applicant argues that the specification sufficiently describes the structure of the lower portion of the second elastic stress frame. The Examiner has fully considered this but it is not persuasive. The specification describes the lower portion as “inwardly extending hook portions”. However, as explained above with respect to the drawings, the inwardly extending portions do not depict a hook. Therefore, the Examiner suggests removing the term “hook”. 
	The Applicant argues that the specification and drawings teach connection bolts in other embodiments, and in paragraph [0062] which discloses the elected species, the connection bolt is also discussed. The Examiner has fully considered this and it is persuasive, therefore the objection has been withdrawn.


With respect to the Applicant’s arguments based on the 112 rejections:
Regarding Claim 4, the Applicant argues that the phrase “linear strip shape” is definite since the dictionary defined the term “strip” as a long narrow piece of material. The Examiner has fully considered this but it is not persuasive. While a strip has a definition of a long narrow piece of material, that does not define a distinct “shape”. A “strip” can be a variety of different shapes, such as square, rectangular, trapezoidal etc, and still be considered a strip. Therefore, the shape is indefinite. Additionally, the claim 

Regarding Claim 17, the Applicant argues that the inwardly extending hook portions are clear by viewing the drawings. As explained above with respect to the specification and drawings, the lower structure does not resemble a hook. Therefore, the Examiner suggests removing the term “hook”.

With respect to the Applicant’s arguments based on the prior art rejections:
The applicant argues that Meldrum does not apply a fastening pressure as required by amended claim 1. The Examiner has fully considered this but it is not persuasive. Since Meldrum teaches that the device is attachable to the equipment via a central bore and fastener, when the fastener is attached to the equipment, a “fastening force” would be applied.
	The other Applicant arguments have been fully considered but are moot due to new grounds of rejection necessitated by amendment.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday - Tuesday  7:00 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632